Winkler, J.
Jack Day, the appellant, being in the custody of the sheriff of Gaudalupe County, sued out a writ of habeas corpus, which was issued by and heard before one of the judges of this court in chambers. The cause of the applicant’s detention was inquired into, at the town of Seguin in the county aforesaid, on July 31, 1877, when, after hearing the evidence, it was adjudged and ordered that bail be refused the applicant, and that he be committed to the jail of Gaudalupe County, and there be detained in. close custody, to answer to any indictment which may be preferred against him by the grand jury of Gaudalupe County for the murder of one George Dibrell.
Pursuing the usual course of this court in cases of this character, we forbear any comment on the testimony, further than to say that it is amply sufficient to justify the court in requiring that he be held for indictment and trial on the charge alleged against him. The commitment was legal and proper, and the action of the judge in chambers, in refusing bail, and committing the applicant to jail to await the action of the grand jury, is in all things affirmed.1

Affirmed.


 Judge White did not sit in this case.